 Case 2:20-cv-00759-DAO Document 13 Filed 11/16/20 PageID.100FILED
                                                               Page 1 of 2
                                                      2020 NOV 16 AM 9:55
                                                            CLERK
                                                      U.S. DISTRICT COURT
______________________________________________________________________________

            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


 REID RALEIGH,                                           ORDER TO AMEND NOTICE OF
                                                                 REMOVAL
             Plaintiff,
                                                            Case No. 2:20-cv-00759-DAO
 v.
                                                          Magistrate Judge Daphne A. Oberg
 ALLSTATE VEHICLE AND PROPERTY
 INSURANCE COMPANY,

             Defendant.


       On November 2, 2020, Defendant Allstate Vehicle and Property Insurance Company

(“Allstate”) filed a Notice of Removal (Doc. No. 2) in this action. Allstate asserts that removal

to federal court is proper based on diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Notice of

Removal ¶ 20, Doc. No. 2.) Allstate sufficiently alleges that the amount in controversy exceeds

$75,000 (id. ¶¶ 14–15), but does not adequately allege diversity of citizenship.

       The Notice of Removal adequately alleges that Allstate is a citizen of Illinois, the state in

which it is incorporated, (id. ¶ 18). See 28 U.S.C. 1332(c)(1) (providing that a corporation is a

citizen of every state in which it is incorporated and where it has its principal place of business).

However, for Plaintiff Reid Raleigh, the Notice of Removal alleges only that Mr. Raleigh

“claims to be a resident of the State of Utah.” (Notice of Removal, ¶ 16, Doc. No. 2). For

purposes of 28 U.S.C. § 1332, “[a]n individual’s residence is not equivalent to his domicile and it

is domicile that is relevant for determining citizenship.” Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015) (citing Whitelock v. Leatherman, 460 F.2d 507,

514 n.14 (10th Cir. 1972). Indeed, “an allegation that a party [] is a resident of a state is not


                                                  1
 Case 2:20-cv-00759-DAO Document 13 Filed 11/16/20 PageID.101 Page 2 of 2




equivalent to an allegation of ‘citizenship’ and is insufficient to confer jurisdiction upon the

District Court.” Whitelock, 460 F.2d at 514 n.14 (internal quotation marks omitted); see also

Hendrix v. New Amsterdam Cas. Co., 390 F.2d 299, 300 (10th Cir. 1968) (“The jurisdictional

allegations of the original petition for removal were defective . . . because citizenship, as

distinguished from residence of the plaintiff, was not expressly alleged.”). Thus, Allstate’s

allegation regarding Mr. Raleigh’s residency is insufficient to establish diversity of citizenship

between the parties.

       The court “‘must, sua sponte, satisfy itself of its power to adjudicate in every case and at

every stage of the proceedings.’” State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269,

1271 (10th Cir. 1998) (quoting Tafoya v. United States Department of Justice, 748 F.2d 1389,

1390 (10th Cir. 1984)). Accordingly, the court ORDERS Allstate to file an Amended Notice of

Removal that properly alleges the citizenship or domicile of Mr. Raleigh, if such allegations can

be made in compliance with Rule 11 of the Federal Rules of Civil Procedure. See Hendrix, 390

F.2d at 301–02 (affirming the district court’s decision allowing the defendant to cure “imperfect

allegations of jurisdiction” in a notice of removal). The Amended Notice must be filed within

fourteen (14) days of the date of this order.

       DATED this 16th day of November, 2020.

                                                BY THE COURT:


                                                _________________________________________
                                                Daphne A. Oberg
                                                United States Magistrate Judge




                                                  2
